                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    NORTHWEST ENVIRONMENTAL                            CASE NO. C16-1866-JCC
      ADVOCATES,
10
                                                         MINUTE ORDER
11                            Plaintiff,
              v.
12
      THE U.S. DEPARTMENT OF COMMERCE et
13    al.,
14                            Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the stay
19   (Dkt. No. 164). The Court hereby GRANTS the motion and EXTENDS the stay for 60 days
20   from the date of entry of this order. The moving parties must file a motion to govern on or before
21   the expiration of the stay.
22          DATED this 5th day of February 2020.
23
                                                           William M. McCool
24                                                         Clerk of Court

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
